UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6188


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:05-cr-01044-RBH-1)


Submitted: June 7, 2018                                           Decided: June 19, 2018


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut seeks to appeal the district court’s order denying relief

on his motion for reconsideration of the order denying relief on his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction in sentence and the district court’s order

construing his Motion to Dismiss Indictment and Conviction for Lack of Jurisdiction as a

successive and unauthorized 28 U.S.C. § 2255 (2012) motion and dismissing it on that

basis. We affirm in part and dismiss in part.

       Turning first to the text order denying Chestnut’s motion for reconsideration of the

denial of his § 3582(c)(2) motion for a reduction in sentence, we conclude that the district

court did not abuse its discretion in denying the motion. Accordingly, we affirm. See

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013) (providing standard).

       As to the district court’s text order denying Chestnut’s Motion to Dismiss

Indictment and Conviction for Lack of Jurisdiction as a successive and unauthorized

§ 2255 motion, this portion of the order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

                                                2
motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85. We conclude that Chestnut has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal of the denial of Chestnut’s

Motion to Dismiss Indictment and Conviction for Lack of Jurisdiction.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                            3